DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species C, Fig. 3 in the reply filed on June 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to because Figs. 4-6 are photographs.  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. MPEP 608.02(VII).  The examiner does not believe that photographs are the only practicable medium for illustrating the claimed invention.
The drawings are objected to because Figs. 1A-9 do not include brackets or an arrow so it is unclear which components encompass “Element 100” and which, if any, are separate from “element 100”.  Are both views part of “100”?  Is “100” even an element or is it a designation of a view?  The use of these numerals (100, 105, 205, 300, 400, 500, 600, 700, 800, and 1200) creates confusion.  The numerals appear to be duplicative of the Figure number (i.e. Fig. 1A = 100, 1B = 105).  

The drawings are objected to because every line, number, and letter is not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined such that the drawings have insufficient reproduction characteristics (37 CFR 1.84(l)), MPEP 608.02(V)).  Lead lines for 104, 202, 204, 206, 402, 502, 602, 604, 606, 608, 702, 704, 706, 802 and 804 are grey.  Fig. 3 includes inconsistent line weight insufficient for reproduction characteristics.  The distance marker for 504 is grey. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heel portion is configured to affix to the base of a heel member using the elongated member” of claim 12, the first heel layer having an opening in claim 1 and 15, must be shown and labeled along with corresponding description in the specification or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities: Fig. 9 in para. 0073 should be “Fig. 8”.  
The elected Figure is Fig. 3 which depicts various components.  The examiner has assumed that grip layer 306 has apertures, but the figures are not clear and the specification does not provide any description of the structure (para. 0070).  Furthermore, there is no mention of the layers of heel portion 308 or the structure of the heel portion such that is not clear that the elected Figure corresponds with the claims.  It is further not clear if the heel portion includes anything that has an opening in it.  The specification should include a description of the components as claimed as well as numbering to identify the different components.  No new matter should be entered.
Appropriate correction is required.
Claim Objections
Claims 1, 7, 16 are objected to because of the following informalities:  Claim 1 recites “heel member” in line 10 which should be “a heel member”. Claim 7 recites “remaining outer surface” which should be “a remaining outer surface”.  Claim 16 recites a remaining outer surface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said second heel layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  The examiner has interpreted this to mean “said second sole layer”. 
Claim 1 recites “the outer surface” in lines 7-8 however “outer surface” is already recited in line 4 such that it is unclear if the form and deforming layers are located on the surface of the first sole layer or are positioned on a different surface of the second sole layer.
Claim 1 recites “a form layer and deforming layer comprising a raised area” in line 7.  It is unclear if both the form and deforming layer comprise a raised area, or if just the deforming layer comprises a raised area.  The examiner has interpreted this as just referring to the deforming layer. 

Claim 1 recites “a second heel layer” in line 14, however this term is already used in line 6 such that it is unclear if the recitation in line 14 is the same as, or different than, the recitation of line 6.
Claim 1 recites “the outer surface” in lines 15-16 however “outer surface” is already recited in line 4 and 12 such that it is unclear if the form and deforming layers are located on the surface of the first sole layer or are positioned on a different surface of the second sole layer.
Claim 1 recites “a form layer and deforming layer comprising a raised area” in line 15-16.  It is unclear if both the form and deforming layer comprise a raised area, or if just the deforming layer comprises a raised area.  The examiner has interpreted this as just referring to the deforming layer. 
Claim 1 recites “an article of footwear” in line 19, however “an article of footwear” is already recited in line 2 and 10.  It is unclear if a heel portion is configured to attach to a separate article of footwear, or the same article of footwear as a sole portion and heel portion.
Claim 2 recites “the raised area” in line 2, however multiple raised areas have been recited in claim 1 such as the raised area of the second sole layer and the raised area of the second heel layer.  It is unclear to which “the raised area” of line 2 refers.

Claim 3 recites “the raised area” in line 3, however multiple raised areas have been recited in claims 1 and 2 such as the raised area of the second sole layer and the raised area of the second heel layer.  It is unclear to which “the raised area” of line 3 refers.
Claim 3 recites the limitation "the adjacent outer surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.
Claim 4 recites “corresponds to the area of the foot that first contacts the ground during ambulation”.  This claim limitation is based on the geometry of a person’s foot and does not relate to the structure of the footwear.  Furthermore, the area of the foot that one person utilizes to contact the ground first is different from person to person such that the metes and bounds of the location of the raised area is unclear.
Claim 7 recites “the raised area” in line 2, however multiple raised areas have been recited in claim 1 such as the raised area of the second sole layer and the raised area of the second heel layer.  It is unclear to which “the raised area” of line 2 refers.
Claim 7 recites “the opening” in line 2, however multiple raised areas have been recited in claim 1 such as the opening of the first sole layer and the opening of the first heel layer.  It is unclear to which “the opening” of line 2 refers.

Claim 8 recites the limitation "the adjacent outer surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.
Claim 9 recites “corresponds to the area of the heel that first contacts the ground during ambulation”.  This claim limitation is based on the geometry of a person’s heel and does not relate to the structure of the footwear.  Furthermore, the area of the heel that one person utilizes to contact the ground first is different from person to person such that the metes and bounds of the location of the raised area is unclear. 
Claim 10 recites “a material” in line 2 however “a material” is already recited in claim 5.  It is unclear if “a material” in claim 10 refers to the same, or different material as that recited in claim 5.
Claim 12 recites the limitation "the base" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.
Claim 12 recites “a heel member” in line 3 however “heel member” is already recited in claim 1 line 10 such that it is unclear if the device is configured to a different heel member than recited in claim 1.
Claim 12 recites “wherein the heel portion is configured to affix to the base of the heel member using the elongated member”.  It is unclear what is meant by this phrase.  The term “elongated member” is not found in the specification and the area that appears 
Claim 15 recites “said form layer” in line 10, however “said form layer” is not tied specifically to “a second heel layer” such that it is unclear if the recitation in line 10 is the same as, or different than the recitation in line 4.
Claim 15 recites “deforming layer” in line 11, however “deforming layer” is not tied specifically to “a second heel layer” such that it is unclear if the recitation in line 11 is the same as, or different than the recitation in line 5.
Claim 15 recites “an inner and outer surface” in line 11 however “an inner and outer surface” is already tied to a form and deforming layer recited in line 4 such that it is unclear if the claim is reciting another surface or referring to the same surfaces as recited in line 5. 
Claim 15 recites “said deforming layer” in line 11, however it is unclear which deforming layer (assuming there are multiple layers) this recitation refers to.
Claim 15 recites “a raised area” in lines 11-12, however “a raised area” is already recited in line 6 such that it is unclear if the recitation in lines 11-12 is the same as, or different than, the recitation in line 6.
Claim 15 recites “the outer surface” in line 12.  It is unclear if this recitation refers to an outer surface of line 11, or an outer surface of line 5.
Claim 15 recites “said form layer” in line 12.  It is unclear if this recitation refers to “a form layer” of line 10, or “a form layer” of line 4.

Claim 15 recites “the . . . second heel portion layer” in line 14. There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.
Claim 16 recites “the raised area” in line 2.  It is unclear to which of the multiple “raised areas” the recitation in line 2 refers.  Does it refer to the recitation in claim 15 line 6 or lines 11-12?
Claim 16 recites “the opening” in line 2.  It is unclear to which of the multiple “openings” the recitation in line 2 refers.  Does it refer to the recitation in claim 15 lines 8-9 or lines 2-3?
Claim 16 recites “the raised area” in line 3.  It is unclear to which of the multiple “raised areas” the recitation in line 2 refers.  Does it refer to the recitation in claim 15 line 6 or lines 11-12?
Claim 17 recites the limitation "the adjacent outer surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.
Claim 18 recites “corresponds to the area of the foot that first contacts the ground during ambulation”.  This claim limitation is based on the geometry of a person’s foot and does not relate to the structure of the footwear.  Furthermore, the area of the foot that one person utilizes to contact the ground first is different from person to person such that the metes and bounds of the location of the raised area is unclear.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 20, and 15-19 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Meschter et al. (US 20150196087).
Regarding claim 1, Meschter describes a multi-part sole and heel assembly comprising (sole member 120, protruding member assembly 150, inner member 190): 
a) a sole portion (see annotated Fig. 2 below) configured to attach to an upper or midsole of an article of footwear (fully capable of attaching to an upper or midsole), the sole portion comprising:
a first sole layer (120) having an inner and outer surface (has inner and outer surface), said first sole layer comprising an opening (hole 181) disposed within outer edges of the first sole layer; and a second sole layer (including 150 and 190) having an inner and outer surface (has inner and outer surface),

b) a heel portion (see annotated Fig. 2 below) configured to attach to heel member of an article of footwear (fully capable of attaching to a heel member), the heel portion comprising: a first heel layer (see annotated Fig. 4 below) having an inner and outer surface, said first heel layer comprising an opening (has multiple openings, see Fig. 4) disposed within outer edges of the first heel layer; a second heel layer (150 and 190) having an inner and outer surface (150 and 190 have inner and outer surface), said second heel layer including a form layer (190) and deforming layer (150) comprising a raised area (152) disposed on the outer surface, the raised area being shaped, dimensioned, and positioned to correspond with the opening of the first heel layer; and an elongated member (see annotated Fig. 2 below) configured to attach to a heel member of an article of footwear (each protruding member received in a hole, para. 0058).  

    PNG
    media_image1.png
    871
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    724
    949
    media_image2.png
    Greyscale

Regarding claim 2, the assembly of Meschter describes wherein when the first and second sole layers are coupled (see Fig. 11), the raised area (152) fits within the opening (181) to allow a remaining outer surface (for example, connecting portions 154) of the second sole layer (150) to couple with the inner surface of the first sole layer (120).  
Regarding claim 3, the assembly of Meschter describes wherein the thickness of the raised area of the second sole layer (152) is thicker than the thickness of the first sole layer (120) such that when the first and second sole layer are coupled, an outermost surface of the raised area is above the adjacent outer surface of the first sole layer (see Fig. 11 depicting protrusion extends through 120).  

Regarding claim 5, the assembly of Meschter describes wherein the raised area (152) of the second sole layer (190, 150) comprises a material having sound-dampening properties (formed of elastically deformable plastic or rubber, additionally, any material provides at least some sound-dampening properties, that is, any material absorbs at least some sound).
Regarding claim 20, Meschter describes a method for dampening sound generated by an article of footwear during locomotion, the method comprising: a) attaching the assembly of claim 1 to an article of footwear comprising a heel member (see Fig. 1, sole is attached to an article of footwear with a heel); and b) using the article of footwear in connection with locomotion (para. 0021 describes the sole being used during walking).

Regarding claim 15, Meschter describes a multi-part sole (sole member 120, protruding member assembly 150, inner member 190) comprising: a first sole layer (120, in sole area as shown in annotated Fig. 2 above) having an inner and outer surface (has inner and outer surface), said first sole layer comprising an opening (hole 181) disposed within outer edges of the first sole layer (12); a second sole layer (190, 150 in sole area as shown in annotated Fig. 2 above) comprising a form layer (190) and 
Regarding claim 16, the sole of Meschter includes wherein when the first and second sole layers are coupled (see Fig. 11), the raised area (151) fits within the opening (181) to allow remaining outer surface (for example, connecting portions 154) of the second sole layer (150) to couple with the inner surface of the first sole layer (120).  
Regarding claim 17, the sole of Meschter includes wherein the thickness of the raised area (152) of the second sole layer (120) is thicker than the thickness of the first sole layer such that when the first and second sole layer are coupled, an outermost 
Regarding claim 18, the sole of Meschter includes wherein the raised area (152) of the second sole layer (190, 150) corresponds to the area of the foot that firsts contacts the ground during ambulation (this is depended on how a user walks, the shape of their foot, and pronation, as shown, the areas 152 are located in areas in which a user could first place his/her foot).  
Regarding claim 19, the sole of Meschter includes wherein the raised area (152) of the second sole layer (190, 150) comprises a surface-contacting portion (top surface of raised area 152) configured to contact the ground; and wherein the surface-contacting portion is disposed over a material having sound-dampening properties (the protrusions are formed of elastically deformable plastic or rubber, para. 01015, additionally, any material provides at least some sound-dampening properties, that is, any material absorbs at least some sound waves, the outer surface of the protrusions is considered the “surface-contacting portion” which is located over the rubber or plastic material).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meschter et al. (US 20150196087) in view of Cook et al. (US 20170245586).
Regarding claim 6, the assembly describes wherein the first sole layer and second sole layer comprise at least two different durometer materials (describes that the protrusions are elastically deformable and that the plate can be rigid material that undergoes little deformation, paras. 0105, 0106).  
Meschter does not explicitly describe that the materials are urethane plastics. 
In related art, Cook describes that urethane plastics are commonly utilized in the formation of sole structures (para. 0114).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the sole of Meschter to be formed of urethane plastics so that the sole possesses sufficient durability to withstand repetitive compressive and bending forces that are generated during running or other athletic activities (para. 0114, Cook). 
Regarding claim 7, the assembly of Meschter as modified includes wherein when the first (120) and second heel layers (150, 190) are coupled (see Fig. 11, coupled inasmuch as claimed), the raised area (152) fits within the opening to allow remaining 
Regarding claim 8, the assembly of Meschter as modified includes wherein the thickness of the raised area of the second heel layer (152) is thicker than the thickness of the first heel layer (120) such that when the first and second heel layer are coupled, an outermost surface of the raised area is above the adjacent outer surface of the first heel layer (see Fig. 11 depicting protrusion extends through 120).  
Regarding claim 9, the assembly of Meschter as modified includes wherein the raised area (152) of the second heel layer (190, 150) corresponds to the area of the heel that firsts contacts the ground during ambulation (this is depended on how a user walks, the shape of their foot, and pronation, as shown, the areas 152 are located in areas in which a user could first place his/her foot).  
Regarding claim 10, the assembly of Meschter as modified includes wherein the raised area (152) of the second heel layer comprises a material having sound-dampening properties (formed of elastically deformable plastic or rubber, para. 01015, additionally, any material provides at least some sound-dampening properties, that is, any material absorbs at least some sound waves).  
Regarding claim 11, the assembly of Meschter as modified includes wherein the first and second heel layer comprise at least two different durometer (describes that the protrusions are elastically deformable and that the plate can be rigid material that undergoes little deformation, paras. 0105, 0106) urethane plastics (urethane plastics, Cook, para. 0114).  

Regarding claim 13, the assembly of Meschter as modified includes wherein each raised area (152) comprises a surface-contacting portion (top surface) configured to contact the ground (bottom surface configured to contact the ground).  
Regarding claim 14, the assembly of Meschter as modified includes the limitations of claim 14, but does not explicitly describe wherein each surface-contacting portion is disposed over a sound-dampening material selected from rubber, high density cushioning foam, compressible foam, and gel.
Meschter does describe that the inner member 190 may be provided for enhanced cushioning and comfort (para. 0048), but does not explicitly describe the material of the inner member.
In related art for footwear, Cook describes that various sole components may be formed from a polymer foam material.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the inner member to be formed of polymer foam in order to provide cushioning to the user (Cook, para. 0003, Meschter, para. 0048). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multiple references are cited that include different layers of sole structures with protrusions that extend through one of the layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PATRICK J. LYNCH/Examiner, Art Unit 3732 

/ALISSA L HOEY/Primary Examiner, Art Unit 3732